Order entered February 12, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-12-00705-CV

                             CITY OF DALLAS, Appellant

                                           V.

                  BRIAN LONCAR, SUE LONCAR, ET AL., Appellees

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-09-06753-C

                                        ORDER
      Appellees’ January 30, 2014 unopposed motion for filing a motion for rehearing is

GRANTED, and the time is extended until February 18, 2014.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE